Citation Nr: 0120020	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied entitlement to 
service connection for back problems.  The veteran filed a 
June 1998 notice of disagreement concerning his denial of 
service connection for back problems, and was sent a June 
1998 statement of the case.  He then filed an August 1998 
substantive appeal, perfecting his appeal.  By a letter dated 
November 1998, the veteran asked that his claim for service 
connection for back problems be reconsidered under the combat 
advantage rule.  The RO characterized the issue as new and 
material evidence because the letter was taken as a claim to 
reopen.  A rating decision dated March 1999 denied reopening 
of the veteran's claim as not presenting new and material 
evidence.  The veteran filed an April 1999 notice of 
disagreement to that denial, and a May 1999 statement of the 
case was sent.  The statement of the case which was issued in 
May 1999 did not characterized the issue as new and material.  
The claim does not involve new and material evidence as an 
issue.  The rating decision dated March 1999 misstated the 
issue.  As such, the issue is as styled on the front page of 
this decision.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  There is no competent medical evidence of a nexus between 
a current back disability and the veteran's period of active 
duty service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, January 1998 and February 1999 VA examinations, 
February 1998 VA CT scan, Hospital report from Jefferson 
County Hospital dated December 1996, copies of canceled 
checks written by the veteran to Culver Clinic of 
Chiropractic, P.C. from 1996 to 1998 to include prescriptions 
purchased, and letters from H.R.C., D.C. Ph.D. dated May 
1998, November 1998, and June 1999.  All of which are 
adequate for rating purposes.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the disability at 
issue.  The discussions in the statements of the case and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, an additional 
remand is not necessary.

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims that his current back disability occurred 
when he was in service when the weapons carrier he was riding 
in struck a hole and he was thrown about the cab of the 
vehicle sustaining injuries to his head, neck, and shoulders.

Service medical records show that the veteran sustained a, 
"Blow to the rt chest-fall," in 1945 and reinjured it in 
December 1945 during heavy lifting.  Separation examination 
dated January 1946 showed no deficits present merely a 
healing contusion.  

Private hospital report from Jefferson County hospital dated 
December 1996 indicates that the veteran was seen by a 
physician one week prior to admission with low back pain 
after wrenching his back lifting metal pipes in the back of 
his truck so he could move cattle.  The veteran stated that 
he could not stand the pain any longer and began to have pain 
down both legs.  X-rays revealed marked narrowing at L5-S1 
with chronic changes of the lumbar spine, osseous changes.  
The veteran was instructed as far as what could be done and 
he opted to go to the hospital for traction and further 
physical therapy.  The final diagnoses were low back pain 
unresponsive to outpatient therapy and possible occult 
compression fracture versus discogenic disease with 
radiculopathy.

At his January 1998 VA examination, the veteran reported that 
in service in 1945 he sustained back and rib injuries when 
the vehicle he was riding in struck a pothole.  At the time, 
he indicated that his ribs primarily hurt him, but x-rays 
were negative.  He reported that since that time he has had 
occasional back problems.  He indicated that in 1996 while 
picking up a cattle rack he experienced some mild back strain 
and the next day noticed that his back was very sore and when 
he stood up he went into an acute back spasm with severe pain 
and became completely immobile and sought help at the 
emergency room.  The veteran reported that he was placed on 
physical therapy exercises and the following day could not 
get up at all and was hospitalized for 4 to 6 days.  He 
indicated that he occasionally feels radicular pain down his 
left leg and has pain all the time.  The impression was 
chronic low back strain, intermittently through the years 
with an acute change in November 1996 with x-ray findings on 
the outside confirming degenerative disk disease of the back, 
physical examination with questionable left sciatica, rule 
out x-ray changes here at the VA at Oklahoma City.  
Functional loss due to pain and weakness was mild to moderate 
at times.  

A May 1998 letter from H.R.C., D.C., Ph.D., indicated that 
the veteran was seen in January 1997 and gave a history of 
hurting his back and neck while lifting a steel cattle stall 
into the back of his pickup.  He also related to the examiner 
that during World War II the vehicle he was riding in hit a 
pothole and he was badly bruised and the intercostal 
cartilage was torn loose and his rib cage was taped.  It was 
noted that the veteran was exhibiting symptoms consistent 
with the initial diagnosis of atlas subluxation complex, 
chronic lumbosacral sprain/strain, lumbalgia, lumbar facet 
syndrome, sacroiliac subluxation, lumbar muscle spasm, and 
thoracicolumbar muscle spasm.

H.R.C., D.C., Ph.D., submitted another letter dated November 
1998 in which he stated his opinion that the likely hood of 
the reoccurring back injuries was a result of the injuries 
the veteran sustained during World War II and had it not been 
for this injury, he would not have been predispositioned for 
the additional injuries.

At his February 1999 VA examination, the veteran reported his 
injury in service and how he was told that the muscles were 
torn away from his rib cage.  In addition, the veteran 
reported his December 1996 injury when he picked up a heavy 
object and was treated at the hospital and later by a 
chiropractor.  The x-rays and CT scan revealed vacuum disk 
disease at T12-L1 as well as L1-L2 and L5-S1.  He had an old 
compression fracture of L1, and then he had evidence of 
acquired spinal stenosis of L3-L4 and L4-L5.  He had some 
osteophyte formation as well.  The impression was chronic 
lumbosacral strain, symptomatic; no neurological deficit was 
found.  His functional loss was secondary to pain and was 
moderate.  After the examiner noted thoroughly reviewing the 
claims file he indicated that although the veteran had a 
history of a musculoskeletal injury in 1945 in a vehicle when 
he was on Okinawa, he did not actually have any military 
medical records confirming any treatment or diagnosis of this 
injury.  The examiner opined that there is no evidence to 
support a service connected claim that the veteran's present 
low back symptoms are etiologically related to any service 
connected injury, and he has no evidence to support a service 
connected claim of his low back.  

H.R.C., D.C., Ph.D., submitted a letter dated June 1999, 
which essentially duplicated the November 1998 letter with 
the exception that the examiner indicated that after 
reviewing the veterans service medical records he was still 
of the opinion that the veteran's current back disability 
could very well be the result of the accident on Okinawa in 
1945.  

In making this determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  In weighing medical 
evidence, the Board may accept one medical opinion and reject 
others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  At the same 
time, the Board may not make independent medical 
determinations; there must be plausible reasons for favoring 
one medical opinion over another.  Evans at 31; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Upon careful consideration of the conflicting evidence in 
this case, the opinion of examiner who performed the February 
1999 VA examination is the most persuasive, as it was clearly 
based on a thorough review of the entire claims file and 
included detailed reasons and bases for the opinion offered.  
In particular, the veteran reported that in 1945 his 
intercostal cartilage was torn loose and his rib cage was 
taped.  However, the VA examiner noted that there was no 
evidence of treatment or diagnosis of this particular injury.  
In contrast, regarding the opinion offered by the veteran's 
chiropractor it does not appear that he had the same 
familiarity with the complete record.  His evaluation was not 
performed as part of a compensation and pension examination 
and there is no indication that he reviewed the veteran's 
medical history, as found in the claims file, in formulating 
his opinion.  The veteran's chiropractor indicated, in his 
June 1999 letter, that after reviewing the veteran's service 
medical records he was still of the opinion that his current 
back disability could very well be the result of the accident 
in Okinawa in 1945 when the veteran sustained an acute 
traumatic cervical subluxations particular an atlas 
subluxation complex.  However, service medical records only 
indicate that the veteran sustained a, "Blow to the rt chest-
fall," in 1945 and reinjured it in December 1945 during heavy 
lifting.  Separation examination dated January 1946 showed no 
deficits present merely a healing contusion.  There was no 
evidence of a cervical injury in service.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
of Appeals for Veterans Claims (Court) has held, for example, 
that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swan v. Brown, 5 Vet. App. 229, 233 (1993).  

The only medical evidence of record that indicates an 
etiological relationship between the veteran's back 
disability and his service-connected right chest injury in 
1945 is the veteran's chiropractor's statements which also 
appear to be based on an undocumented cervical injury.  As 
noted above, a VA examination in February 1999 included a 
physician's opinion that there is no evidence to support a 
service connected claim that the veteran's present low back 
symptoms are etiologically related to any service connected 
injury, and he has no evidence to support a service connected 
claim of his low back.  The Board gives more weight to the 
February 1999 VA opinion because, unlike the veteran's 
chiropractor's letters, it was preceded by a thorough 
clinical examination and a thorough review of the claims 
file.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for service connection for a back disability 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a back disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

